Citation Nr: 1209605	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for numbness of the left paranasal and upper labial area of the face.

2.  Entitlement to a rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 1985.  He also served in the Army National Guard with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) arose from July 2006 and March 2008 rating decisions.  In the July 2006 rating decision, the RO denied, inter alia, an increased rating for the Veteran's service-connected depressive disorder.  In January 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.  

In the March 2008 rating decision, the RO denied, inter alia, an increased rating for the Veteran's service-connected injury to the left side of the face.  In June 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2009.  

In May 2010, the Board remanded the Veteran's appeal for the purpose of fulfilling his request for a hearing before a Veterans Law Judge.  The requested hearing was held in January 2011 before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for the submission of additional evidence in support of the claim on appeal.  To date, no additional evidence has been received.

However, following the January 2011 hearing, the Veteran's authorized representative submitted additional written argument in which it was noted that a waiver of RO review was being submitted for evidence already associated with the claims file that was received by VA after the issuance of the April 2009 supplemental SOC (SSOC) (i.e., additional VA treatment records dated from February 2011 to March 2011).   See 38 C.F.R. § 20.1304 (2011).

During the January 2011 Board hearing, the Veteran testified that it was his desire to withdraw from appeal the claim for a higher rating for right wrist disability.  Hence, the only claims remaining on appeal are those set forth on the title page.  

The Board's decision on the claim for a higher rating for disability of the left paranasal and upper labia area is set forth below.  The remaining claim is addressed in the remand following the order; that matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board points out that, during the January 2011 Board hearing, the Veteran indicated that he was no longer able to work due to his service-connected disabilities.  A review of the record reveals that the Veteran was denied a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU) by RO rating decision dated in August 2004; he did not appeal this decision.  Therefore, inasmuch as the Veteran's latest assertions of unemployability have yet to be addressed by the RO, the matter of entitlement to TDIU is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the October 2007 claim for increase, disability of the left paranasal and upper labial area of the face has not resulted in symptoms more nearly approximating severe incomplete paralysis of the fifth (trigeminal) cranial nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for numbness of the left paranasal and upper labial area of the face are not met at any point pertinent to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 8205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating for disability of the left paranasal and upper labia area , as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records, records from the Social Security Administration, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.  In this regard, the Veteran did not testify at the January 2011 Board hearing that he was receiving treatment for his service-connected injury of the left side of the face.  Additionally, contemporaneous treatment records (both service and VA) do not indicate any current complaints or active diagnosis related to this disability.  The Veteran also did not report any current and/or on-going treatment for this disability at the February 2008 VA examination.  Therefore, while the Board acknowledges that the Veteran's VA and service treatment records may be incomplete (as discussed in the remand below), there is simply nothing to suggest that any outstanding records contain information that is pertinent to the claim decided herein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran was awarded service connection for numbness of the left paranasal and upper labial area (claimed as injury to left side of face) by rating decision dated in February 2002, and assigned a 0 percent (noncompensable) disability rating, effective July 9, 2001.  Thereafter, in a June 2002 rating decision, the RO granted an increased, 10 percent, rating, effective February 7, 2002, for this disability.  In October 2007, the Veteran filed an increased rating claim for this disability.  The RO continued the 10 percent rating and the Veteran appealed this decision to the Board.  

The 10 percent rating for the Veteran's facial disability has been assigned under Diagnostic Code (DC) 8205 for paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, DC 8205.  Diagnostic Code 8205 provides that a 10 percent rating will be assigned for moderate incomplete paralysis.  A 30 percent rating will be assigned for severe incomplete paralysis.  Finally, a maximum, 50 percent, rating will be assigned for complete paralysis.  The rating criteria also note that the severity of the paralysis is dependent upon the relative degree of sensory manifestation or motor loss.  Id. at Note.  

Statements dated throughout the pendency of the claim for increase reflect that the Veteran has reported that his facial disability is manifested by complete numbness on the left side of his face which causes discomfort.  During the January 2011 Board hearing, the Veteran also indicated that saliva occasionally comes out of his mouth due to an inability to completely close the left side of his mouth.  

In February 2008, the Veteran underwent VA examination; a history of facial injury, to include fracture of the left cheek and injury to the left trigeminal nerve was noted.  Similar to his remarks at the January 2011 Board hearing, the Veteran reported that experienced numbness and loss of sensation in the left side of his face, along with occasional drooling.  Physical examination of the face, to include the nerve, revealed normal strength, bulk, and tone of the facial musculature.  Abnormal ( i.e., decreased sensation) to light touch and pinprick was noted in the third distribution of the left trigeminal nerve.  Vibratory and position sensation, as well as facial reflexes, however, were normal.  The diagnosis was sensory deficit in the distribution of a terminal branch of the left trigeminal nerve resulting in numbness of the left paranasal and upper labial region of the face.  

Contemporaneous medical evidence of record echoes similar findings to the February 2008 VA examination.  In this regard, a December 2006 VA primary care note indicates no gross motor or sensory neurological deficits , and the tongue is strong with symmetrical movement.  A private neurological evaluation dated in March 2009 reflects absent facial sensation, but normal Masseter strength.  

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds a rating in excess of 10 percent for service-connected injury to the left side of the face is not warranted at any time during this appeal.  In so finding, the Board observes that the clinical evidence of record fails to indicate any motor loss associated with this disability and only partial sensory loss of the nerve.  

The Board acknowledges that the Veteran is competent to report his own observations regarding complete numbness in the affected area, as well as occasional drooling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he does not have the appropriate training or expertise to render a clinical finding regarding the extent of the nerve damage.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the contemporaneous records and VA examination report indicate that, despite his lay complaints, no gross motor deficit has been found and any sensory loss involves only part of the fifth (trigeminal) nerve - namely, the third distribution.  Thus, the Board is satisfied that his lay complaints were taken into consideration, but that, clinically, his disability is primarily sensory and, as such, more nearly approximates a moderate, rather than severe, disability.

The Board has also considered the January 2012 written statement of the Veteran's authorized representative that the medical evidence contained within the February 2008 VA examination is 'too old' for rating purposes.  However, the Veteran himself has not indicated any increase in the severity of this disability during the pendency of this appeal, and the symptomatology reported at the February 2008 VA examination mirrors that contained within the contemporaneous record as well as the testimony provided at the January 2011 Board hearing.  Therefore, absent some objective lay or clinical evidence of an increase in the severity of the claimed disability, the Board is satisfied that the February 2008 VA examination is adequate for rating purposes, and that such examination supports no more than the currently assigned 10 percent rating.  

Under these circumstances, the Board finds that the Veteran has not met the requirements for a 10 percent rating under Diagnostic Code 8205 at any point pertinent to the October 2007 claim for increase. 

The Board has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's disability, but finds that no higher rating is assignable.  The medical evidence does not indicate that there is any residual scarring or facial deformity as a result of the Veteran's nerve injury.  Furthermore, at no time during this appeal has the Veteran asserted, nor has any examiner or the undersigned observed, any other disability, to include speech impairment, related to this disability.  Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

For all the foregoing reasons, the Board concludes that the Veteran's overall disability picture is most consistent with the currently assigned 10 percent rating.  Hence, there is no basis for staged rating of the Veteran's numbness of the left paraspinal and upper labial area, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for numbness of the left paranasal and upper labial area (claimed as injury to left side of the face) is denied.



	
REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran most recently underwent a VA mental disorder examination in June 2008 in conjunction with his claim for a higher rating for depressive disorder.  Pertinent to this remand, the June 2008 examination report indicates symptoms such as irritability, lack of energy and motivation, social withdrawal, poor concentration, and sleep difficulty with nightmares; the Veteran expressly denied any suicidal ideation.  With regard to treatment, the June 2008 examination report notes daytime inpatient treatment in May and June 2007, with subsequent outpatient treatment approximately every 2-3 months thereafter.  

In January 2011, the Veteran and his wife testified that his psychiatric symptoms have worsened over the past couple of years, to include his irritability, lack of motivation, and concentration.  The further noted that the Veteran has expressed suicidal thoughts on multiple occasions.  In addition to the January 2011 hearing testimony, a September 2009 Physical Evaluation Board (PEB) report indicates that the Veteran requires frequent ('at least monthly') counseling and medication management.  VA treatment records associated with the claims file confirm increased frequency of mental health appointments.  

On this record, the Board finds that new VA examination is needed to ensure that the record reflects the current severity of the disability under consideration-i.e., the Veteran's service-connected depressive disorder.  Hence, the RO should arrange for the Veteran to undergo a mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating for depressive disorder.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records from his period of active duty (July 1982 to July 1985) are already of record.  Additionally, service treatment records associated with his service in the Army National Guard (ARNG) were obtained and associated with the claims file in April 2004.  However, as evidenced by a PEB report dated in September 2009, it appears that the Veteran remained in the ARNG after April 2004.  Furthermore, it is evident that he received additional treatment and evaluation for his service-connected depressive disorder during this period of ARNG service based on written statements in the record noting treatment at Fort Buchanan.  In light of the foregoing, the RO should obtain and associate with the claims file any additional service treatment records, to include any records related to his September 2009 PEB, pertaining to the Veteran's period of ARNG service since April 2004, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, dated from August 2006 to June 2007, from December 2007 to April 2009, and from February 2011 to March 2011.  However, more recent records from these facilities may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 2007 to December 2007, from April 2009 to February 2011, and since March 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Finally, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Additionally, this letter should request that the Veteran submit any records (or necessary releases to obtain records) related to psychiatric treatment from a Dr. Peyes in Humacao, Puerto Rico (referenced in a December 2006 VA primary care clinic note).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the appropriate source(s) any outstanding service treatment records, to include any records related to his September 2009 PEB, pertaining to the Veteran's period of ARNG service since April 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated from June 2007 to December 2007, from April 2009 to February 2011, and since March 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  This letter should also request that the Veteran submit any records (or necessary releases to obtain records) related to psychiatric treatment from a Dr. Peyes in Humacao, Puerto Rico (referenced in a December 2006 VA primary care clinic note).  

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a mental disorders examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's depressive disorder at any point since the April 2006 date of claim for increased rating for this disability, and if so, the approximate date(s) of any such change(s).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher rating for depressive disorder in light of pertinent evidence (to include any evidence received since the April 2009 supplemental SOC (SSOC)) and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


